United States Department of Labor
Employees’ Compensation Appeals Board
____________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
IMMIGRATION & CUSTOMS ENFORCEMENT, )
Miami, FL, Employer
)
____________________________________________ )
K.S., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-195
Issued: July 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 26, 2009 appellant filed a timely appeal from a August 3, 2009 decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of the schedule award decision.
ISSUE
The issue is whether appellant met his burden of proof to establish that he has more than
eight percent right lower extremity impairment.
On appeal, appellant contends that he is entitled to an increased schedule award for his
right leg condition.

FACTUAL HISTORY
On December 8, 2008 appellant, then a 38-year-old immigration officer, sustained a
ruptured quadriceps tendon of the right knee while training in Texas. Dr. Richard K. Lohmann,
an orthopedic surgeon, performed surgical repair on December 23, 2008. Appellant returned to
modified duty on February 17, 2009. On May 20, 2009 Dr. Lohmann advised that maximum
medical improvement had been reached and that appellant had full extension but lacked forward
flexion by approximately 10 degrees with some mild residual weakness on manual muscle
testing and hip flexes and quadriceps on the right.
Appellant filed a schedule award claim on June 3, 2009. By letter dated June 25, 2009,
the Office asked Dr. Lohmann to provide an impairment rating in accordance with the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides).1 In a June 29, 2009 report, Dr. Lohmann advised that,
under Tables 17-2 and 17-6 of the fifth edition of the A.M.A., Guides, appellant had 10 percent
and 8 percent impairments respectively, due to diminished range of motion and two centimeters
of thigh atrophy, or a combined total of 18 percent right lower extremity impairment.
In a July 10, 2009 report, Dr. James W. Dyer, Board-certified in orthopedic surgery and
an Office medical adviser, reviewed Dr. Lohmann’s report. He noted the accepted quadriceps
muscle tendon rupture and discussed the findings on physical examination, noting lack of 10
percent of knee flexion and residual weakness of the hip flexors and quadriceps with two
centimeters of right quadriceps atrophy. Dr. Dyer advised that the sixth edition of the A.M.A.,
Guides at Table 16-3, provided a Class 1 impairment with a default grade of seven percent. He
applied the grade modifiers identified in Table 16-5 to find that appellant had an additional one
percent impairment under Table 16-7, or eight percent total. By letter dated July 13, 2009, the
Office asked Dr. Lohmann to review Dr. Dyer’s report. On July 15, 2009 he agreed with
Dr. Dyer’s rating of eight percent using the sixth edition of the A.M.A., Guides.
By decision dated August 3, 2009, appellant was granted a schedule award for an eight
percent impairment of the right leg. It ran for 23.04 weeks from June 25 to December 3, 2009.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act,2 and its
implementing federal regulations,3 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all

1

A.M.A., Guides (6th ed. 2008).

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

2

claimants.4 For decisions after February 1, 2001, the fifth edition of the A.M.A., Guides is used
to calculate schedule awards.5 For decisions issued after May 1, 2009, the sixth edition will be
used.6
In addressing lower extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on functional history (GMFH), physical examination (GMPE) and clinical studies
(GMCS).7 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).8
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the Office medical
adviser providing rationale for the percentage of impairment specified.9
ANALYSIS
The Board finds that appellant has eight percent impairment of the right lower extremity.
It is well established that, when the examining physician does not provide an estimate of
impairment conforming to the proper edition of the A.M.A., Guides, the Office may rely on the
impairment rating provided by a medical adviser.10 In this case, Dr. Lohmann’s June 29, 2009
impairment analysis was based on the fifth edition, rather than the sixth edition of the A.M.A.,
Guides.11 The Office properly referred the medical evidence to Dr. Dyer, an Office medical
adviser, for review under the sixth edition.
The sixth edition of the A.M.A., Guides provides that lower extremity impairments be
classified by diagnosis which is then adjusted by grade modifiers according to the formula noted
above.12 Appellant’s accepted diagnosed condition is rupture of the quadriceps tendon at the
knee. Table 16-3 of the sixth edition of the A.M.A., Guides, Knee Regional Grid, provides that a
ruptured tendon can be classified from Class 0 to Class 4, with Class 1 defined as a mild
problem. A finding under Class 1 of a mild motion deficit yields impairments ranging from five

4

Id. at § 10.404(a).

5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

6

FECA Bulletin No. 09-03 (issued March 15, 2009).

7

Supra note 1 at 494-531; see J.B., 61 ECAB ____ (Docket No. 09-2191, issued May 14, 2010).

8

Supra note 1 at 521.

9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
10

See J.Q., 59 ECAB ____ (Docket No. 06-2152, issued March 5, 2008).

11

Supra note 6.

12

Id.

3

to nine percent.13 Dr. Dyer extrapolated the physical findings provided by Dr. Lohmann of 10
percent lack of knee flexion. He graded appellant’s impairment in the mid-range of Class 1, or a
seven percent impairment. Dr. Dyer then applied the grade modifiers described in Table 16-5
with analysis provided in Tables 16-6 through 16-8 and the net adjustment formula.14 He
determined that appellant was not entitled to an additional impairment for functional history
(GMFH) or clinical studies (GMCS). Dr. Dyer found that appellant was entitled to an additional
one percent impairment for physical findings (GMPE) under Table 16-7 due to two centimeters
of atrophy.15 The Office medical adviser properly concluded that appellant had a total eight
percent right lower extremity impairment. The Office forwarded Dr. Dyer’s impairment rating
to Dr. Lohmann, who agreed with the rating on July 15, 2009. The Board finds that Dr. Dyer’s
medical report constitutes the weight of medical opinion.
On appeal, appellant contends that the schedule award is not adequate as his knee
condition limits his daily activities and recreational pursuits. Under the schedule, Congress has
defined the number of weeks of compensation payable for loss of use of a member.16 Factors
such as limitations on daily activities or recreational activities do not go into the determination of
impairment under an award.17 The record does not contain any medical evidence to establish
greater impairment in accordance with the sixth edition of the A.M.A., Guides. Appellant has
not established that he sustained more than eight percent impairment of his right leg.18
CONCLUSION
The Board finds that appellant has eight percent impairment to his right leg.

13

Supra note 1 at 509.

14

Id. at 515-21.

15

Id. at 517.

16

See Brent A. Barnes, 56 ECAB 336 (2005).

17

See E.L., 59 ECAB ___ (Docket No. 07-2421, issued March 10, 2008); Dennis R. Stark, 57 ECAB 306 (2006).

18

Appellant retains the right to file a claim for an increased schedule award based on new exposure or on medical
evidence indicating that the progression of an employment-related condition, without new exposure to employment
factors, has resulted in a greater permanent impairment than previously calculated. Tommy R. Martin, 56 ECAB
273 (2005).

4

ORDER
IT IS HEREBY ORDERED THAT the August 3, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: July 23, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

